STONE, J.
The testimony of Phillis Collins, offered for the State, was objected and excepted to, because her husband, Milton Collins, had testified against the defendants, and his testimony tended to show that he was an accomplice in the arson with which the defendants were charged. Milton Collins was neither indicted, nor on trial, and Phillis was offered to prove separate facts, alleged to be within her knowledge, but not to corroborate the testimony of her husband. No argument or authority is produced to show Phillis’ incompetency, and we can perceive no reason why she should have been excluded.
Nor is there anything in the objection that the witness, Harman, was allowed to repeat to the jury his testimony previously given. The jury had returned to the court, and stated they disagreed as to what this witness had testified before them; The witness being in court, the court permitted the jury to examine him; but confined the examination to a repetition of what he had previously testified. Counsel on neither side were allowed to interrogate the witness in this examination. It has uniformly been held in this court that examinations, such as the above, are within the sound discretion of the court trying the case, and will not be reviewed' in this court. — Gayle v. Bishop, 14 Ala. 552; Wesley v. The State, 52 Ala. 182; 1 Greenl. Ev., § 431; Borland v. Mayo, 8 Ala. 104; Fant v. Cathcart, Ib. 725.
There is no error in the record, and the judgment of the Circuit Court is affirmed.